778 F.2d 538
OPERATING ENGINEERS PENSION TRUST, Operating EngineersHealth & Welfare Fund, Operating EngineersVacation-Holiday Savings Trust andOperating Engineers TrainingTrust, Plaintiffs/Appellants,v.CHARLES MINOR EQUIPMENT RENTAL, INC., Defendant/Appellee.
No. 84-6044.
United States Court of Appeals,Ninth Circuit.
Dec. 12, 1985.

Wayne Jett, Brian Ray Hodge, Jett, Clifford & Laquer, Los Angeles, Cal., for plaintiffs/appellants.
Albert J. Tomigal, Wilson Clark, Marina Del Rey, Cal., for defendant/appellee.
Before SCHROEDER, FLETCHER and FARRIS, Circuit Judges.

ORDER

1
The majority opinion filed July 22, 1985, 766 F.2d 1301, is amended as follows:


2
At page 1304, column 2, line 3, delete the words "res judicata" and substitute "binding as precedent."